Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 13, 2020 by
and between Adaptimmune, LLC (the “Company”), a limited liability corporation
and wholly-owned subsidiary of Adaptimmune Limited, and Elliot Norry, an
individual residing at 103 Church Street, Appt 20, Philadelphia PA 19106
(“Employee”).

 

WHEREAS the Company and Employee desire to enter into this Agreement to
establish and govern the terms and conditions of Employee’s employment by the
Company;

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.   Employment. The Company agrees to employ Employee and Employee agrees to
provide services to the Company from January 13, 2020 (“Commencement of
Employment”) until the termination of Employee’s employment hereunder pursuant
to Section 5. The period from Commencement of Employment through the date of
Employee’s termination of employment shall be referred to as the “Employment
Period.”

 

2.   Position and Duties.

 

(a)     During the Employment Period, Employee shall be employed by the Company
and shall serve as the Senior Vice President and Chief Medical Officer of
Adaptimmune Therapeutics plc (the “PLC”) and in such capacity shall have the
normal duties, responsibilities, functions and authority of a Senior Vice
President and Chief Medical Officer, subject to the power and authority of the
Chief Executive Officer and the board of directors or the remuneration committee
of such board of directors, as applicable (the “Board”) of the PLC to expand or
limit such duties, responsibilities, functions and authority, and the power and
authority of the Board to overrule actions of officers of the Group. During the
Employment Period, Employee shall render such services to the Group which are
consistent with Employee’s position and as the Chief Executive Officer and the
Board may from time to time direct.

 

In this Agreement, “Group” means the PLC and its subsidiaries from time to time
and “Group Company” means a company which is a member of the Group and includes
the Company.

 

(b)     During the Employment Period, Employee shall report to the Chief
Executive Officer and shall devote his best efforts and his full business time
and attention to the business and affairs of the Group. Employee shall perform
his duties, responsibilities and functions to the best of his abilities in a
diligent, trustworthy, professional and efficient manner, shall comply with the
policies and procedures of the Company and of the PLC and shall comply with all
applicable federal, state and/or local laws. In performing his duties and
exercising his authority under this Agreement, Employee shall develop, support
and implement the business and strategic plans approved from time to time by the
Board. So long as Employee is employed by the Company, Employee shall not,
without the prior written consent of the Board, accept other employment or
perform other services for compensation, which the Board reasonably considers
may be, or become harmful to the interests of the Company or any Group Company
or which might reasonably be considered to interfere with Employee’s duties
under this Agreement. Notwithstanding the foregoing, nothing in this Agreement
shall preclude Employee from engaging in educational, charitable, political,
professional and civic activities, provided that such engagement does not
interfere with Employee’s duties and responsibilities hereunder.

 

(c)      During the Employment Period, Employee’s primary work location shall be
Philadelphia, Pennsylvania; provided, however, that Employee shall travel to
other locations and countries as and when required by the Board including, but
not limited to, travel to the Group’s affiliate offices in the United Kingdom.

 



 

 

 

3.   At-Will Relationship. Employee’s employment with the Company is at-will and
not for any specified period and may be terminated by either Employee or the
Company at any time for any or no reason, subject to Section 5 of this
Agreement. Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will employment relationship.

 

4.   Compensation and Benefits.

 

(a)     Base Salary. During the Employment Period, Employee’s base salary
initially, with effect from January 13, 2020, shall be $390,000 per annum, which
may be modified by the Company in its sole discretion (the “Base Salary”), and
which shall be payable by the Company in regular installments in accordance with
the Company’s payroll practices in effect from time to time, less applicable
deductions and withholding as required by law. For the avoidance of doubt, in
any partial calendar year in the Employment Period, the Base Salary shall be
prorated to reflect the period of time for which Employee is actually employed
by the Company pursuant to this Agreement. During the Employment Period, the
Base Salary shall be reviewed annually by the Company in accordance with the
guidelines and procedures of the Group applicable to similarly situated
employees with the first such review effective January 2021.

 

(b)      Bonus. Subject to the terms of the SVP Severance Policy of the PLC, in
force from time to time (the “SVP Severance Policy”), in addition to the Base
Salary, Employee will be eligible to receive a bonus following the end of each
calendar year that ends during the Employment Period (“Annual Bonus”), subject
to: (i) objective criteria set forth by the Board or an authorized delegate
thereof on an annual basis; and (ii) the overall performance of the Group. The
initial target Annual Bonus with effect from January 13, 2020 shall be thirty
percent (30%) of Employee’s Base Salary. The Annual Bonus shall be pro-rated for
any year of employment and paid in a single lump sum no later than March 15, of
the year following the calendar year in which the Annual Bonus, if any, was
earned. For clarity, any Annual Bonus payment made to Employee shall be purely
discretionary and shall not form part of Employee’s contractual compensation
under this Agreement. The first review of the target Annual Bonus percentage
will occur in January 2021 and thereafter the target Annual Bonus percentage
shall be reviewed on an annual basis. If the Company makes an Annual Bonus
payment to Employee in respect of a particular calendar year, it shall not be
obliged to make subsequent Annual Bonus payments in respect of subsequent
calendar years.

 

Employee must be employed by the Company on December 31st of the calendar year
on which the bonus is based in order to be eligible to receive the Annual Bonus.
Any Annual Bonus payments shall be paid to Employee less applicable deductions
and withholding as required by law. Nothing in this Agreement will preclude the
Board from changing or altering the objective criteria referred to under Section
4(b)(i), in whole or in part, in the Board’s sole discretion.

 

(c)      Stock Options. During the Employment Period, Employee shall be eligible
to participate in the equity plans sponsored and/or maintained by the Company
and its affiliates from time to time, in accordance with the terms of any such
plans, at the sole and absolute discretion of the Company and the Board. On such
date as the Board may determine and subject to the rules of the relevant equity
plan and any applicable legal or regulatory requirements, Employee shall be
awarded 100,800 “market value” options to acquire ordinary shares in the PLC and
67,800 RSU-style options to acquire ordinary shares in the PLC on condition
that, at the time of the award of such stock options, Employee continues to
serve as the Senior Vice President and Chief Medical Officer of the PLC and
remains employed by the Company and is not under notice of termination (given or
received). The options shall vest over a period of four years from the date of
grant. The market value options shall have an exercise price per ordinary share
of not less than one sixth of the closing trading price of an American
Depositary Share on the last business day prior to the date of grant, translated
from USD to GBP, and the RSU-style options shall have an exercise price of
£0.001 per ordinary share.

 

(d)     Employee Benefits. During the Employment Period, Employee shall be
entitled to participate in all of the Company’s then-existing employee benefit
programs for which senior vice president employees of the Company are generally
eligible. Nothing in this Agreement will preclude the Company from changing,
altering or terminating any of the plans or programs for which employees of the
Company are eligible, in whole or in part, in the Company’s sole discretion.

 



 2 

 

 

(e)      Vacation. During the Employment Period, Employee shall receive paid
vacation per calendar year (prorated to reflect the period of time for which
Employee is actually employed by the Company pursuant to this Agreement), to be
accrued and taken in accordance with the Company’s then-existing vacation
policies. In the vacation year in which his employment terminates, Employee's
entitlement to vacation shall accrue on a pro-rata basis for each complete month
of service during the relevant year. If, on the termination of the employment,
Employee has exceeded his accrued vacation entitlement, the excess may be
deducted from any sums due to him unless the amounts due to him constitute
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code. If Employee has any unused vacation entitlement, the Company may either
require Employee to take such unused vacation during any notice period or to
accept payment in lieu of vacation. Any payment in lieu of vacation shall only
be made in respect of vacation accrued during Employee's final vacation year.

 

(f)      Business Equipment. During the Employment Period, the Company shall
provide Employee with equipment for business use in accordance with the
Company’s then-existing device policy (“Business Equipment”). The Company also
agrees to pay reasonable related monthly service charges for the Business
Equipment. Employee understands that the Business Equipment provided by the
Company is for business use and will remain the property of the Company. Upon
termination of employment or on demand by the Company at any time, Employee
agrees to immediately return the Business Equipment without copying, deleting or
otherwise modifying any data, documents or information stored on the Business
Equipment.

 

5.   Notice of Termination

 

(a)     Notice of Termination. Subject to the terms of this Agreement, the
Employment Period and Employee’s employment with the Company may be terminated
by the Company immediately at any time and for any or no reason, and by Employee
for any reason including but not limited to Good Reason, on provision of thirty
(30) days written notice. Any termination of employment by the Company or by
Employee under this Section 5 shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon (a “Notice of Termination”).

 

(b)     The SVP Severance Policy as in force from time to time shall apply to
Employee in relation to the Employment. Such policy may be amended or terminated
in accordance with the terms of the policy, save that where any proposed
amendment or termination substantially reduces the rights of Employee following
the termination of Employee’s employment: (i) the Company will consult with
Employee on such proposed amendment or termination; and (ii) any such
substantial reduction in the rights or benefits of Employee must be agreed with
Employee. Where, following consultation, Employee does not agree to any such
proposed amendment or termination, then the SVP Severance Policy shall continue
in full force and effect without such proposed amendment or termination.

 

6.   Confidential Information.

 

(a)     Employee shall not, except as may be required to perform Employee’s
duties hereunder or as required by applicable law, during the Employment Period
and after employment ends (regardless of the reason), without limitation in time
or until such information shall have become public other than by Employee’s
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any non-public confidential or proprietary information with respect
to the PLC or any Group Company, including, without limitation, their business
relationships, negotiations and past, present and prospective activities,
methods of doing business, know-how, trade secrets, data, formulae, product
designs and styles, product development plans, customer lists, investors, and
all papers, resumes and records (including computer records) of the documents
containing such information (“Confidential Information”). Employee stipulates
and agrees that as between Employee and the PLC or any Group Company the
foregoing matters are important and that material and confidential proprietary
information and trade secrets affect the successful conduct of the businesses of
the PLC or any Group Company (and any successor or assignee of the PLC or any
Group Company ). Nothing about the foregoing shall preclude Employee from
testifying truthfully in any forum or from providing truthful information to any
government agency or commission.

 



 3 

 

 

(b)     Employee agrees not to remove from the Company’s premises any property
of the PLC or any Group Company including, but not limited to, documents,
records, or materials containing any Confidential Information, except as
necessary to perform Employee’s work for the Group.

 

(c)     Employee agrees to deliver or return to the Company, at the Company’s
request at any time or upon termination of Employee’s employment (regardless of
the reason): (i) all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by or on behalf of or for the benefit of the PLC or any Group Company
or prepared by Employee during the term of Employee’s employment by the Company,
regardless of whether Confidential Information is contained therein; and (ii)
all physical property of the PLC or any Group Company which Employee received in
connection with Employee’s employment with the Company including, without
limitation, credit cards, passes, door and file keys, and computer hardware and
software existing in tangible form.

 

(d)     Employee represents and warrants to the Company that Employee took
nothing with him which belonged to any former employer when Employee left his
prior position and that Employee has nothing that contains any information which
belongs to any former employer. If at any time Employee discovers this is
incorrect, Employee shall promptly return any such materials to Employee’s
former employer. The Company does not want any such materials, and Employee
shall not be permitted to use or refer to any such materials in the performance
of Employee’s duties hereunder.

 

7.   Work Product and Intellectual Property, Inventions and Patents.

 

(a)      For purposes of this Agreement, “Work Product” shall include (i) all
works, materials, ideas, innovations, inventions, discoveries, techniques,
methods, processes, formulae, compositions, developments, improvements,
technology, know-how, algorithms, data and data files, computer process systems,
computer code, software, databases, hardware configuration information, research
and development projects, experiments, trials, assays, lab books, test results,
specifications, formats, designs, drawings, blueprints, sketches, artwork,
graphics, documents, records, writings, reports, machinery, prototypes, models,
sequences, and components; (ii) all tangible and intangible embodiments of the
foregoing, of any kind or format whatsoever, including in printed and electronic
media; and (iii) all Intellectual Property Rights (as defined below) associated
with or related to the foregoing.

 

“Company Work Product” shall include all Work Product that Employee partially or
completely creates, makes, develops, discovers, derives, conceives, reduces to
practice, authors, or fixes in a tangible medium of expression, whether solely
or jointly with others and whether on or off the Group’s premises, in connection
with the Group’s business (w) while employed by the Company, or (x) with the use
of the time, materials, or facilities of the Group, or (y) relating to any
product, service, or activity of the Group of which Employee has knowledge, or
(z) suggested by or resulting from any work performed by Employee for the Group.

 

(b)      For purposes of this Agreement, “Intellectual Property Rights” means
any and all worldwide rights, title, or interest existing now or in the future
under patent law, trademark law, copyright law, industrial rights design law,
moral rights law, trade secret law, and any and all similar proprietary rights,
however denominated, and any and all continuations, continuations-in-part,
divisions, renewals, reissue, reexaminations, extensions and/or restorations
thereof, now or hereafter in force and effect, including without limitation all
patents, patent applications, industrial rights, mask works rights, trademarks,
trademark applications, trade names, slogans, logos, service marks and other
marks, copyrightable material, copyrights, copyright applications, moral rights,
trade secrets, and trade dress.

 

(c)      Employee acknowledges and agrees that all Company Work Product is and
shall belong to the Company. Employee shall and hereby does irrevocably assign
and transfer to the Company all of Employee’s right, title, and interest in and
to all Company Work Product, which assignment shall be effective as of the
moment of creation of such Company Work Product without requiring any additional
actions of the parties.

 



 4 

 

 

(d)     All copyrightable material included in Company Work Product that
qualifies as a “work made for hire” under the U.S. Copyright Act is deemed a
“work made for hire” created for and owned exclusively by the Company, and the
Company shall be deemed the owner of the copyright and all other Intellectual
Property Rights associated therewith.

 

(e)      To the extent any of the rights, title, and interest in and to Company
Work Product cannot be assigned by Employee to the Company, Employee hereby
grants to the Company a perpetual, exclusive, royalty-free, transferable,
assignable, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice such non-assignable rights, title,
and interest. To the extent any of the rights, title, and interest in and to
Company Work Product can neither be assigned nor licensed by Employee to the
Company, Employee hereby irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights, title, and interest against the
Company or its affiliates, or its and their directors, officers, agents,
employees, contractors, successors, or assigns. For the avoidance of doubt, this
Section 7(e) shall not apply to any Work Product that (i) does not relate, at
the time of creation, making, development, discovery, derivation, conception,
reduction to practice, authoring, or fixation in a tangible medium of expression
of such Work Product, to the Group’s business or actual or demonstrably
anticipated research, development or business; and (ii) was developed entirely
in Employee’s own time; and (iii) was developed without use of any of the
Group’s equipment, supplies, facilities, or trade secret information; and (iv)
did not result from any work Employee performed for the Group.

 

(f)      Employee agrees, represents, and warrants that to the extent any Prior
Work Product exists relating in any way to the Group’s existing business, or
demonstrably anticipated research and development or future business, which was
created, made, developed, discovered, derived, conceived, reduced to practice,
authored, or fixed in a tangible medium of expression by Employee prior to
Employee’s employment with the Company (collectively, the “Prior Work Product”)
the Employee shall notify the Company of such Prior Work Product and obtain the
Company’s prior written consent prior to using in any way the Prior Work Product
during the course of the Employee’s employment with the Company. Employee
agrees, represents, and warrants that Employee has no rights in or to any Work
Product related to Employee’s employment with the Company, or to the Company and
its affiliates generally, other than the Prior Work Product. Employee hereby
grants to the Company a perpetual, royalty-free, irrevocable, worldwide, fully
paid-up license (with rights to transfer, assign, and sublicense through
multiple tiers of sublicensees) to practice all Intellectual Property Rights
relating to any Prior Work Product that Employee uses, incorporates, or permits
to be incorporated, in any Company Work Product. Notwithstanding the foregoing,
Employee will not use, incorporate, or permit to be incorporated, any Prior Work
Product in any Company Work Product without the Company’s prior written consent.

 

(g)     Employee agrees, during and after Employee’s employment, to perform and
to assist the Company, its affiliates, and its and their successors, assigns,
delegates, nominees, and legal representatives with all acts that the Company
deems necessary or desirable to permit and assist the Company in applying for,
obtaining, perfecting, protecting, and enforcing the full benefits, enjoyment,
rights, and title throughout the world of the Company in and to all Company Work
Product, which acts and assistance may include, without limitation, the signing
and execution of documents (at no cost to the Company) and assistance or
cooperation in the filing, prosecution, registration, and memorialization of
assignment of any applicable Intellectual Property Rights; acts pertaining to
the enforcement of any applicable Intellectual Property Rights; and acts
pertaining to other legal proceedings related to Company Work Product. If the
Company is unable for any reason to secure Employee’s signature to any document
that the Company deems necessary or desirable to permit and assist the Company
in applying for, obtaining, perfecting, protecting, and enforcing the full
benefits, enjoyment, rights and title throughout the world of the Company in and
to all Company Work Product, Employee hereby irrevocably designates and appoints
the Company, its officers, and directors as Employee’s attorney in fact to sign
and execute such documents in Employee’s name, all with the same legal force and
effect as if executed by Employee. This designation of power of attorney is a
power coupled with an interest and is irrevocable. Employee will not retain any
proprietary interest in any Company Work Product and shall not register, file,
seek to obtain, or obtain any Intellectual Property Rights covering any Company
Work Product in Employee’s own name.

 



 5 

 

 

(h)     Employee agrees to disclose and describe to the Company promptly and in
writing to the Company all Company Work Product to which the Company is entitled
as provided above. Employee shall deliver all Company Work Product in Employee’s
possession whenever the Company so requests, and, in any event, prior to or upon
Employee’s termination of employment. After the Company confirms receipt of
Company Work Product, Employee shall delete or destroy all Company Work Product
in Employee’s possession whenever the Company so requests and at the Company’s
reasonable direction, without retaining any copies thereof, and, in any event,
prior to or upon Employee’s termination of employment.

 

(i)      Consistent with Employee’s obligations under Section 6, Employee shall
hold in the strictest confidence, and will not disclose, furnish or make
accessible to any person or entity (directly or indirectly) Company Work
Product, except as required in accordance with Employee’s duties as an employee
of the Company.

 

(j)      Employee agrees to disclose promptly in writing to the Company all Work
Product created, made, developed, discovered, derived, conceived, reduced to
practice, authored, or fixed in a tangible medium of expression by Employee for
three (3) months after the termination of Employee’s employment with the
Company, whether or not Employee believes such Work Product is subject to this
Agreement, to permit a determination by the Company as to whether or not the
Work Product is or should be the property of the Company. Employee recognizes
that Work Product or Confidential Information relating to Employee’s activities
while working for the Company and created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Employee, alone or with others, within three (3) months after
termination of Employee’s employment with the Company, may have been so created,
made, developed, discovered, derived, conceived, reduced to practice, authored,
or fixed in a tangible medium of expression by Employee in significant part
while employed by the Company. Accordingly, Employee agrees that such Work
Product and Confidential Information shall be presumed to have been created,
made, developed, discovered, derived, conceived, reduced to practice, authored,
or fixed in a tangible medium of expression during Employee’s employment with
the Company and are to be promptly disclosed and assigned to the Company unless
and until Employee establishes the contrary by written evidence satisfying a
clear and convincing evidence standard of proof.

 

(k)     For the avoidance of doubt, Employee shall not be entitled to any
additional or special compensation or reimbursement in fulfilling Employee’s
obligations under this Section 7, except that the Company, in its sole
discretion, may reimburse Employee for any reasonable expenses which Employee
may incur on behalf of the Company.

 

8.   Immunity under Defend Trade Secrets Act of 2016.

 

The Defend Trade Secrets Act of 2016 (the “Act”) provides that:  (1) An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that:  (A) is made –
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  The Act further provides that:  an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the
individual:  (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

9.   Non-Competition; Non-Solicitation.

 

(a)     Non-Competition. During the Employment Period and for a period of six
(6) months thereafter (the “Restricted Period”), Employee shall not, without the
prior written consent of the Board, directly or indirectly, whether as owner,
consultant, employee, partner, venturer, agent, through stock ownership,
investment of capital, lending of money or property, rendering of services, or
otherwise, engage or participate in a Competitive Business operating within the
Restricted Area.

 



 6 

 

 

As used in this Agreement, the term “Competitive Business” means any firm,
company or business organization (including in each case any entity which
directly or indirectly controls, is controlled by, or is under common control by
any firm, company or business organization) which, controls, provides or owns
(i) any clinical or development program utilizing a T-cell therapy; (ii) any
clinical or development program utilizing a T-cell transfected or transduced
with the genetic sequence for any TCR or any CAR-T cell; or (iii) any
manufacture of or any development program for the manufacture of a T-cell
therapy; or (iv) any manufacture of or any development program for the
manufacture of any T-cell transfected or transduced with the genetic sequence
for any TCR or any CAR-T cell. Notwithstanding the foregoing, Employee may own
up to one percent (1%) of the outstanding stock of a publicly held corporation
which constitutes or is affiliated with a Competitive Business.

 

As used in this Agreement, the term “Restricted Area” means the United States,
the United Kingdom and any other country in which the Company or any affiliated
company; (i) at any time in the twelve (12) months preceding the termination of
the Employment Period, has manufactured for, marketed, sold and/or distributed
products or services or conducted clinical trials involving the use of T-cell
therapy to treat or diagnose human disease; or (ii) plans to, during the
Restricted Period, manufacture for, market, sell and/or distribute products or
services or conduct clinical trials involving the use of T-cell therapy to treat
or diagnose human disease.

 

(b)     Non-Solicitation of Employees. During the Employment Period and the
Restricted Period, Employee shall not, directly or indirectly (through another
person, entity or otherwise): (i) solicit, induce or attempt to induce any
Restricted Person of the Company or any affiliated company to leave the employ
of the Company or any affiliated company, or in any way interfere with the
relationship between the Company or any affiliated company and any employee
thereof; or (ii) hire any Restricted Person who was employed by the Company or
any affiliated company at any time during the six (6) months prior to such
person’s hiring by Employee.

 

In this Agreement, “Restricted Person” means anyone employed or engaged either
(i) directly by the Company or any affiliated company or (ii) indirectly by the
Company or any affiliated company through a contract research organization or
contract manufacturing organization, at (i) the level of line management
(including associate director, director, vice president) or above or equivalent
or (ii) research and development staff, manufacturing staff or equivalent or
(iii) key personnel engaged for the provision of services to the Company or any
affiliated company, and who was so employed or engaged in the six months prior
to the termination of employment. The non-solicitation provisions explicitly
cover all forms of oral, written or electronic communication, including, but not
limited to, communications by email, regular mail, telephone, fax, instant
message and social media platforms whether or not in existence at the date of
this Agreement.

 

(c)     Non-Solicitation of Others. During the Employment Period and the
Restricted Period, Employee shall not, directly or indirectly (through another
person, entity or otherwise): (i) contact, solicit or accept the business of any
customer, vendor or client of the Company or affiliated company for any reason
except for non-competing purposes unrelated to the use of T-cell therapy to
treat or diagnose human disease; or (ii) induce or seek to influence any
customer, vendor or client of the Company or affiliated company to discontinue,
modify or reduce its business relationship with the Company or affiliated
company for any reason.

 

(d)     If, at the time of enforcement of Section 6, 7 or 9 of this Agreement, a
court shall hold that the duration, scope or geographical area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration, scope or geographical area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.

 



 7 

 

 

(e)     Employee acknowledges that Employee’s compliance with Sections 6, 7 and
9 of this Agreement is necessary to protect the goodwill, customer relations,
trade secrets, confidential information and other proprietary and legitimate
business interests of the Company. Employee acknowledges that any breach of any
of these covenants will result in irreparable and continuing damage to the
Company’s business for which there will be no adequate remedy at law and
Employee agrees that, in the event of any such breach of the aforesaid
covenants, the Company and its successors and assigns shall be entitled to
injunctive relief and to such other and further relief as may be available at
law or in equity. Accordingly, Employee expressly agrees that upon any breach,
or threatened breach, of the terms of this Agreement, the Company shall be
entitled as a matter of right, in any court of competent jurisdiction in equity
or otherwise to enforce the specific performance of the Employee’s obligations
under this Agreement, to obtain temporary and permanent injunctive relief
without the necessity of proving actual damage to the Company or the inadequacy
of a legal remedy, and without posting bond. In the event a court orders the
Company to post a bond in order to obtain such injunctive relief for a claim
under this Agreement, Employee agrees that the Company will be required to post
only a nominal bond. The rights conferred upon the Company in this Section shall
not be exclusive of any other rights or remedies that the Company may have at
law, in equity or otherwise.

 

(f)      In the event that Employee violates any of the covenants in this
Agreement and the Company commences legal action for injunctive or other relief,
then the Company shall have the benefit of the full period of the covenants such
that the covenants shall have the duration of twelve (12) months computed from
the date Employee ceased violation of the covenants, either by order of the
court or otherwise. Employee acknowledges that any claim or cause of action of
Employee against the Company shall not constitute a defense to the enforcement
by the Company of the covenants of Employee in this Agreement. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, Employee shall be responsible for reimbursing the Company for all costs
associated with obtaining the relief, including reasonable attorneys’ fees and
expenses and costs of suit.

 

(g)     Employee acknowledges and agrees that the restrictive covenants
contained herein (i) are necessary for the reasonable and proper protection of
the goodwill of the Company and its trade secrets, proprietary data and
confidential information, (ii) are reasonable with respect to length of time,
scope and geographic area and (iii) will not prohibit Employee from engaging in
other businesses or employment for the purpose of earning a livelihood following
the termination of Employee’s relationship with the Company.

 

10.   Employee’s Representations and Covenants. Employee hereby represents and
warrants to the Company that: (i) the execution, delivery and performance of
this Agreement by Employee do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which Employee is bound; (ii) Employee
is not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity; (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Employee, enforceable in accordance with its
terms; and (iv) Employee is authorized to work in the United States without
restriction. Employee hereby acknowledges and represents that he has been made
aware of his right to consult with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein. Employee further covenants that he shall
not make any statements, other than pursuant to the performance of his job
duties and responsibilities, to the press or other media in connection with the
Company and/or any affiliated company at any time either during or after the
Employment Period without the prior consent of the Chief Executive Officer.

 

11.   Debarment

 

(a)     Employee hereby certifies to the Company that, as provided in Section
306(a) and Section 306(b) of the U.S. Federal Food, Drug and Cosmetic Act (21
U.S.C. SS 335a(a) and 335a(b)) and/or under any equivalent law within or outside
the United States, Employee has not in the past been and/or is not currently (or
threatened to be or subject to any pending action, suit, claim investigation or
administrative proceeding which could result in Employee being) (i) debarred or
(ii) excluded from participation in any federally funded healthcare program or
(iii) otherwise subject to any governmental sanction in any jurisdiction
(including disqualification from participation in clinical research) that would
affect or has affected Employee's ability to perform Employee’s obligations
under this Agreement, or Employee’s employment with the Company or prevent
Employee from working for the Company in any capacity in any jurisdiction.

 



 8 

 

 

(b)     Employee hereby confirms that Employee is not on any of the following
exclusion lists: (a) Food and Drug Administration Debarment List; (b) General
Services Administration Excluded Parties List System; or (c) Office of Inspector
General List of Excluded Individuals/Entities. Employee warrants and represents
to the Company that Employee will notify the Company immediately if any of the
foregoing occurs or is threatened and that the obligation to provide such notice
will remain in effect following the termination of Employee’s employment with
the Company for any reason, voluntary or involuntary. Any violation of this
section by Employee may result in the withdrawal of the offer of engagement or
the termination of Employee’s employment with the Company. Immediately upon the
request of the Company at any time, Employee will certify to the Company in
writing Employee’s compliance with the provisions of this section. Employee
hereby confirms that Employee understands that the Company will verify the
information Employee certifies under this Agreement. Falsified or incorrect
information provided by Employee may result in the withdrawal of the offer of
engagement or the termination of Employee’s employment with the Company.

 

12.   Survival. Sections 5 through 23, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

13.   Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Employee:

Elliot Norry

at such address as most currently appears in the records of the Company

 

Notices to the Company:

Adaptimmune, LLC

351 Rouse Boulevard

The Navy Yard

Philadelphia

PA 19112

Attention: Chief Executive Officer

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

14.   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

15.   Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

16.   No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 



 9 

 

 

17.   Counterparts. This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

18.   Successors and Assigns. This Agreement, including, but not limited to, the
terms and conditions in Sections 6, 7 and 9, shall inure to the benefit of, and
be binding upon, the heirs, executors, administrators, successors and assigns of
the respective parties hereto, but in no event may Employee assign or delegate
to any other party Employee’s rights, duties or obligations under this
Agreement. Employee further hereby consents and agrees that the Company may
assign this Agreement (including, but not limited to, Sections 6, 7 and 9) and
any of the rights or obligations hereunder to any third party in connection with
the sale, merger, consolidation, reorganization, liquidation or transfer, in
whole or in part, of the Company’s control and/or ownership of its assets or
business. In such event, Employee agrees to continue to be bound by the terms of
this Agreement.

 

19.   Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

 

20.   Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period with
or without Cause) shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

21.   Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Employee in any amount or amounts considered advisable. Employee agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.

 

22.   Agreement to Arbitrate.

 

(a)     Notwithstanding any express provision to the contrary, Employee and the
Company agree that any claim, controversy or dispute between Employee and the
Company (including without limitation the Company’s affiliates, officers,
executives, representatives, or agents) arising out of or relating to this
Agreement, the employment of Employee, the cessation of employment of Employee,
or any matter relating to the foregoing shall be submitted to and settled by
arbitration before a single arbitrator in a forum of the American Arbitration
Association (“AAA”) located in Philadelphia, Pennsylvania, and conducted in
accordance with the National Rules for the Resolution of Employment Disputes. In
such arbitration: (i) the arbitrator shall agree to treat as confidential
evidence and other information presented by the parties to the same extent as
Confidential Information under this Agreement must be held confidential by
Employee; (ii) the arbitrator shall have no authority to amend or modify any of
the terms of this Agreement; and (iii) the arbitrator shall have ten (10)
business days from the closing statements or submission of post-hearing briefs
by the parties to render his/her decision.

 

(b)     All AAA-imposed costs of said arbitration, including the arbitrator’s
fees, if any, shall be borne by the Company. All legal fees incurred by the
parties in connection with such arbitration shall be borne by the party who
incurs them, unless applicable statutory authority provides for the award of
attorneys’ fees to the prevailing party and the arbitrator’s decision and award
provides for the award of such fees.

 



 10 

 

 

(c)     Any arbitration award shall be final and binding upon the parties, and
any court having jurisdiction may enter a judgment on the award. The foregoing
requirement to arbitrate claims, controversies, and disputes applies to all
claims or demands by Employee, including without limitation, any rights or
claims Employee may have under the Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1991, the Equal Pay Act, the Family and Medical Leave Act or any other
federal, state or local laws or regulations pertaining to Employee’s employment
or the termination of Employee’s employment.

 

(d)     All claims must be arbitrated, with the limited exception of claims for
violations of Sections 6, 7 or 9 of this Agreement. In the event of an alleged
breach of Sections 6, 7 or 9 of this Agreement by Employee, the Company has the
option to elect between arbitration and a judicial forum.

 

23.   Corporate Opportunity. During the Employment Period, Employee shall submit
to the Company all business, commercial and investment opportunities or offers
presented to Employee or of which Employee becomes aware (including in
Employee’s capacity as agent, employee, director or officer of the Company),
irrespective of Employee’s evaluation of the reasonableness or desirability of
the Company’s investigation thereof, which relate to the business of the Company
or any of its affiliates or subsidiaries (the “Business”) at any time during the
Employment Period (“Corporate Opportunities”). Employee acknowledges that all
such Corporate Opportunities are for the benefit of the Company and that
Employee would be in breach of Employee’s duties to the Company if Employee
accepted or pursued, directly or indirectly, any such Corporate Opportunity on
Employee’s own behalf.

 

As used in this Agreement, the term “Business” means the business of developing,
designing, testing, marketing, selling, distributing or manufacturing products
or services involving the use of T cell therapy to treat or diagnose human
disease and/or any further business that may be developed by the Company or any
of its affiliates of which Employee is aware.

 

24.   Employee’s Cooperation. During the Employment Period and thereafter,
Employee shall reasonably cooperate with the Company and its affiliates or
subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Employee’s being reasonably available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
reasonable request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent information and
turning over to the Company all relevant documents which are or may come into
Employee’s possession, all at times and on schedules that are reasonably
consistent with Employee’s other permitted activities and commitments) at
reasonable times. In the event the Company requires Employee’s cooperation in
accordance with this Section 24, the Company shall reimburse Employee solely for
reasonable travel expenses (including lodging and meals, upon submission of
receipts). Nothing about the foregoing shall preclude Employee from testifying
truthfully in any forum or from providing truthful information to any government
agency or commission.

 

25.   409A Compliance.

 

(a)     The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
no event shall the Company or its subsidiaries or affiliates be liable for any
additional tax, interest or penalty that may be imposed on Employee under
Section 409A or damages for failing to comply with Section 409A.

 

(b)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 



 11 

 

 

(c)     To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A: (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Employee; (ii) any such right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(d)     For purposes of Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(e)      Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A be subject to
offset by any other amount unless otherwise permitted by Section 409A.

 



 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

  ADAPTIMMUNE, LLC       By: /s/ Helen Tayton-Martin         Name: Helen
Tayton-Martin         Position: President and Secretary               /s/ Elliot
Norry   Elliot Norry

 



 13 

 